Citation Nr: 0312969	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorder.  

2.  Entitlement to an effective date earlier than January 31, 
1996 for the award of service connection for bilateral 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and April 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The case returns to the Board following a remand to the RO in 
September 2002.  

The earlier effective date issue was previously before the 
Board.  In a January 1999 decision, the Board denied the 
appeal.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  By Order dated in 
April 2001, the Court vacated the Board decision and remanded 
the matter for readjudication with consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  Although the veteran 
further appealed the matter to the U.S. Court of Appeals for 
the Federal Circuit, that appeal was voluntarily dismissed in 
April 2002.  By letter dated in May 2002, the Board advised 
the veteran, through his representative, that he had 
additional time in which to supplement the records with 
evidence or argument in support of his appeal.  The 
representative's argument dated in August 2002 has been 
associated with the claims folder.  

The service connection issue arises from disagreement with an 
April 2001 rating decision.  The veteran timely perfected an 
appeal of that decision.  The Board observes that this appeal 
originally included the issue of service connection for a 
back disorder.  The RO resolved that matter in the veteran's 
favor in a February 2003 rating decision.  Therefore, only 
the hip claim remains on appeal.  The issue has been merged 
with the existing appeal.  

Finally, the Board notes that, pursuant to the September 2002 
remand, the RO adjudicated the veteran's claim of clear and 
unmistakable error in the December 1974 rating decision.  The 
RO notified the veteran of that decision and provided him 
notice of his appellate rights.  To date, no notice of 
disagreement has been received.  Therefore, the issue is not 
in appellate status.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current bilateral hip 
disability.

3.  The RO denied the veteran's November 1974 claim for 
hearing loss in a December 1974 rating decision.  It notified 
the veteran of that denial but he did not initiate an appeal 
of the decision.  

4.  The veteran failed to submit evidence requested by the RO 
in its September 1976 letter in connection with his September 
1976 claim to reopen the hearing loss claim and initial claim 
for service connection for tinnitus (ringing in the ears).  

5.  There is no subsequent formal or informal claim received 
from the veteran or his representative seeking service 
connection for hearing loss and tinnitus until correspondence 
received on January 31, 1996.   


CONCLUSIONS OF LAW

1.  Service connection for bilateral hip disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  The criteria for an effective date earlier than January 
31, 1996 for the award of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the May 1997 and April 2001 rating 
decisions, July 1997 and November 2002 statements of the 
case, and supplemental statements of the case dated in 
September 1998 and March 2003, the RO provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, letters dated in 
January 2001, concerning the service connection issue, and in 
October 2002, concerning the earlier effective date issue, 
explain the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence already obtained, and requested the veteran to 
submit or authorize the release of any additional evidence.  
The veteran's response to the January 2001 letter is 
associated with the claims folder; there was no response to 
the October 2002 letter.  Accordingly, the Board finds that 
the veteran has received all required VCAA notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist concerning the service 
connection claim, the claims folder contains service medical 
records, VA treatment records, private medical records 
submitted by the veteran, and a report of relevant medical 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran submitted an authorization to release 
medical records but provided the information for that 
physician himself.  In an October 2000 statement, he related 
that he had tried to find physicians he saw after service, 
but they were no longer around.  His January 2001 statement 
indicated that he was unable to secure records from the 
orthopedist he saw in the early 1980s.  With respect to the 
earlier effective date claim, the Board emphasizes that the 
disposition of the appeal rests with evidence or documents 
already of record, rather than the development of new 
evidence.  In any event, the veteran did not respond to a 
request for other evidence related to this claim.  Thus, the 
Board finds that the duty to assist is met.  38 U.S.C.A. § 
5103A.   

Finally, the veteran and his representative have had ample 
opportunity to present evidence and argument in support of 
the appeal.  As he had received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the September 2002 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a bilateral hip 
disorder.  His October 2000 statement indicates that he had 
intermittent hip pain since service.  Associated statements 
from family members negative for information regarding a hip 
disorder.  The veteran's June 2001 statement relates that he 
was seen for hip pain in service, but the pain was really 
from his back problem, it just happened to center around his 
hips at that time.  The Board emphasizes that service 
connection has been established for chronic lumbar spine 
disability.  

Review of service medical records does reveal complaints of 
hip pain.  However, the Board finds that service connection 
for bilateral hip disorder must be denied because there is no 
evidence of current hip disability.  Service connection 
requires the existence of a current disability to which the 
benefit may attach.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, VA 
medical records show evaluation for complaints including left 
hip pain in August 2000.  Examination of the hips was normal.  
The assessment included musculoskeletal pain.  Follow up 
evaluation in September 2000 also include normal findings on 
examination and no diagnosis of hip disorder.  Moreover, the 
examiner from the February 2003 VA examination reviewed the 
veteran's service medical records and took a history from the 
veteran concerning the location and nature of his back and 
hip pain.  Physical examination relative to the hips was 
normal.  X-rays of the hips were normal.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, the 
veteran, who is not trained or educated in medicine, is not 
competent to offer an opinion as to the proper diagnosis of 
hip disability, if any.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  In the absence of competent 
evidence of a current hip disability, the Board finds that 
the preponderance of the evidence is against service 
connection for bilateral hip disability.  38 U.S.C.A. § 
5107(b).  The appeal is therefore denied.  


Earlier Effective Date

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.     

The veteran seeks an effective date earlier than January 31, 
1996 for the award of service connection for bilateral 
hearing loss and tinnitus.  He requests an effective date in 
1974 or 1976, based on claims submitted at those times.  The 
veteran argued that VA failed to properly assist him in 
developing his claims, thereby committing clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).  The Board 
emphasizes that, as discussed above, the RO has separately 
adjudicated the veteran's claims of clear and unmistakable 
error in prior rating actions but that the issue is not 
currently before the Board.  

In this case, the veteran submitted his original compensation 
claim for hearing loss in November 1974, immediately after 
his separation from service.  The RO denied that claim in a 
December 1974 rating decision.  It notified the veteran of 
the denial by letter dated in December 1974 and sent to his 
address of record.  There was no indication that the letter 
was returned as undeliverable or that the veteran otherwise 
did not receive it.  The RO did not receive a notice of 
disagreement with the denial.  Therefore, the December 1974 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  Accordingly, benefits 
may not be paid from the date of the underlying claim.  

The veteran submitted another claim in September 1976, 
alleging hearing loss and ringing in the ears.  In a 
September 1976 letter, the RO explained that the claim for 
hearing loss was previously denied and that new and material 
evidence was needed to reopen it.  It also explained the 
evidence needed to establish service connection for ringing 
in the ears.  Finally, the RO noted that it would adjudicate 
the claim upon receipt of the evidence requested.  Review of 
the claims folder reveals no evidence submitted by the 
veteran.  Because it did not receive any evidence from the 
veteran, the RO did not adjudicate the claims.   

The veteran's representative argues that the veteran is 
entitled to an effective date based on his September 1976 
claim because the RO failed to advise the veteran that his 
claim would be deemed abandoned if he did not submit 
supporting evidence within one year.  See 38 C.F.R. § 
3.158(a) (a claim will be considered abandoned if evidence 
requested in connection with that claim is no furnished 
within one year from the date of request).  The argument 
cites Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) for the 
proposition that such failure to notify constitutes "grave 
procedural error" that vitiates any finality that may have 
attached to the RO's action or inaction and renders the 
September 1976 claim pending since its receipt.  

First, the Board emphasizes that Hayre was recently 
overruled.  See Cook v. Principi, 318 F.3d 1334 (Fed Cir. 
2002) (en banc) (overruling Hayre to the extent that it 
created an additional exception to the rule of finality 
applicable to VA decisions by reason of "grave procedural 
error").  

Second, the Board finds that the law in effect at the time 
specifically does not support this argument.  The cited 
regulation, 38 C.F.R. § 3.158, operates in conjunction with 
38 C.F.R. § 3.109(a) (1976), which provides that, if a claim 
is incomplete, the claimant will be notified of the evidence 
necessary to complete the claim.  If evidence is not received 
within one year from the date of such notification, benefits 
may not be paid by reason of that claim. Id.  However, that 
regulation further provides that failure to furnish a 
claimant notice of the time limit for submitting evidence 
will not extend the periods allowed to do so.  38 C.F.R. 
§ 3.109(c) (1976).  Therefore, to the extent the RO's 
September 1976 letter fails to provide specific notice as to 
the time limit for submitting evidence and the effect of not 
meeting that time limit, pursuant to 38 C.F.R. § 3.109, the 
veteran's claim does not still remain pending.  No action by 
the RO contravenes applicable VA regulation in effect at that 
time such that any earlier effective date for his award is 
permitted.  

The RO received the veteran's reopened claim for service 
connection for hearing loss and tinnitus on January 31, 1996.  
In a May 1997 rating decision, it ultimately granted service 
connection for each disorder, effective from the date of the 
January 1996 claim.  Communications received between the 
September 1976 letter and the January 1996 letter consist of 
correspondence received in April 1977 concerning the 
veteran's marital and dependent status only.  In June 1995, 
the RO received the veteran's request for a copy of his 
rating decisions and rating examinations, as well as a power 
of attorney.  Neither of these communications may be 
construed as an informal claim for any service-connected 
disability benefits.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Therefore, the Board finds no basis for establishing an 
effective date earlier than January 31, 1996 for the award of 
service connection for hearing loss and tinnitus.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The appeal is denied.  


ORDER

Service connection for bilateral hip disorder is denied.  

An effective date earlier than January 31, 1996 for the award 
of service connection for bilateral hearing loss and tinnitus 
is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

